Title: From James Madison to Thomas Jefferson, 28 August 1804
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Aug. 28. 1804
The inclosed communications from Pinkney threaten some unexpected difficulties at Madrid. In the conduct of the Spanish Govt. we see pretty clearly the passions of Yrujo, and the policy of reserving matter for negociating restrictions of Louisiana. It may be presumed that the posture of things there will hasten the departure of Monroe from London. Pinkney had not recd. the explanation of the Act of Congress.
Mr. Livingston’s letter tho’ of old date is new; as are some of the accompaniments.
Mr. Merry’s answer to my several letters, co-incides with, tho’ it can not be the offspring of the spirit of Pitts administration as indicated to Monroe. He considers a simple denial of the offenders as disproof of the most regular testimony, and maintains the right not only to impress from American vessels on the high seas, but from British vessels in our own Harbours. And by making the detention of the Enemy ships a reason for blockading our harbours & harrassing our trade, leaves the continuance of the evil at the pleasure of the British Commanders.
Altho’ the remarks on the conduct of the French frigate at Baltimore, seem to have been meant less as a formal complaint than as a controversial artifice, I think it will be proper to cause the facts to be enquired into. Should they even turn out as they are stated no blame can result from the delay; no earlier notice of them having been given. The readiness of the belligerent Ministers & consuls to do this, justified the presumption that nothing seriously amiss had taken place.
This specimen of Merry shews him to be a mere diplomatic pettifogger. Yrs. with respectful attachment
James Madison
